Title: To James Madison from Pierre Roux, 20 November 1816
From: Roux, Pierre
To: Madison, James


        
          WASHINSGTONS le 20 Novenbre de 1816.
        
        Monseignieur Les bonte dont vous honnoret tous les malheureux Expatriés, mangage a prendre la liberter de Vous addreser, la presente pour vous Rendre Compte, de mais intancíons, n’igorant point monseigníeur que vottre Excellence Sesse, Ses foncionst, de president le quattre du moi de mars, et ma mauvaise Santer ne mais permettant pas de fairre de grande fatigue je desireroit metablir dans washingtons, Si toute foist Cella et de vottre Consentement mais intencions Seroit detablir une pettite taverne, mais helas monseignieur mais moyens ne mais Suffire pas. Je desireroit que Sont Excellence me pretat 100; ou 150 dollars en vous donnent un Receit et meme vous payer linterer de Cette Somme jusqua Ce que je puisse Renbourser Cette Cantiter dargent a votre Excellence Si monseignieur le president veut biens me favoriser de Cette grace je desireroit avoir Cette Somme pour le premier de decembre a Cause que pettit a petit, jacheteroit toute mais ustensille et alors je mais trouveroit pret pour le jour du 4 de mars, que Sans doutte Sont Exelence naura plus besoins de mon Service.
        Jesperre monseignieur de vos bontte inconparable prendre mon humilde demande, en macordant vos bonter. Jai lhonneur avec le plus profont Respect Monseigníeur de vottre Excellence vottre tres humble et tres Soumis Serviteur, vottre Cuizinier
        
          Pierre Roux
        
       
        CONDENSED TRANSLATION
        The goodness with which JM honors all unfortunate expatriates induces Roux to inform JM of his intentions; not unaware that JM will cease his functions as president on the fourth day of March, and Roux’s poor health not permitting him to do very tiring work, he wants to establish a small tavern, if JM consents, but his means are insufficient. He would like for JM to lend him 100 or 150 dollars for which Roux would give him a receipt and even pay interest on the sum until he could reimburse the full amount. If JM would grant him this favor, Roux would like to have the sum for the first of December because little by little, he could buy all his utensils and then be ready for the day, the fourth of March, when JM will no longer need his service. Hopes JM will accede to his humble request.
      